Citation Nr: 1706994	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to an herbicide agent exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1971 to April 1975.  He died in September 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2010, the Board issued a decision denying, in pertinent part, entitlement to service connection for diabetes mellitus, type II, claimed as due to an herbicide agent exposure, for accrued benefits purposes.  

In August 2011, the United States Court of Appeals for Veterans Claims (Court) granted the parties joint motion for partial remand (JMPR).  Specifically, the Court set aside the portion of the Board's September 2010 decision denying Appellant's claim for service connection for diabetes mellitus, type II, for accrued benefits purposes, and remanded the matter to the Board for readjudication consistent with the JMPR.  In doing so, the Court stated, in pertinent part, that the Board failed to address the applicability of 38 C.F.R. § 3.307(a)(b)(iv)- service in or near the Korean DMZ.  The remaining issues from the Board's September 2010 decision were not disputed, and were thus deemed abandoned.  

In February 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for development consistent with aforementioned JMPR.  The claim was again remanded in April 2013 for further development.  This matter has been returned to the Board for appellate consideration.

At the time the Board last remanded the claim, the appellant was represented by a private attorney.  In April 2016, she appointed The American Legion as her representative.  Thereafter, the private attorney continued to contact VA, raising the question of who, precisely, the appellant wished as her representative.  The Board contacted the appellant in January 2017, and requested her to clarify her choice of representation within 30 days of the date of the letter.  She did not respond.  Based on her April 2016 appointment of The American Legion, the Board finds that organization represents her in the current appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record since the April 2013 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the April 2013 remand.

The appellant avers that she is entitled to accrued benefits based on her late husband's pending claim of service connection for diabetes mellitus, type II, claimed as due to exposure to an herbicide agent.  In particular, she asserts that the Veteran was exposed to herbicide agents during service in Korea.  However, the appellant does not assert, nor does the record show, that the Veteran developed diabetes in service or within the timeframe specified in 38 C.F.R. § 3.309.  It is undisputed that the initial diagnosis of diabetes mellitus, type II, was in or about 1992. 

In February 2012, the Board remanded this matter for development consistent with the JMPR.  The parties agreed that the VA should comply with the modifications in the VA criteria for development of claims wherein it is asserted that a veteran was exposed to herbicide agents in Korea during the applicable timeframe.  To that end, the Board ordered that the RO obtain the Veteran's military personnel records (MPRs) and contact the Joint Records Research Center (JSRRC).

MPRs contain information regarding the Veteran's periods of service in Korea.  His separation record prepared in April 1975 indicates that the Veteran was assigned as squadron aircrew systems repairman in Kunsan, Korea, effective July 24, 1973.  His next assignment, characterized as release or transfer, was dated on April 8, 1975.  However, this does not correspond to the DD-214 notation that the Veteran served in Korea for 369 days.  Several performance reports are of record.  

A performance report dated in September 1972 reflects that from June 29, 1971, through February 8, 1972, the Veteran was stationed at Elgin Air Force Base, Florida; assigned to the 3211th Field Maintenance Squadron (FMS).  He arrived at the duty station direct from tech school.  Another performance report dated in September 1972 reflects that from February 9, 1972, through August 24, 1972, the Veteran was stationed at Elgin; assigned to the same unit.  A performance report dated in August 1973 reflects that from August 30, 1973 (it appears that 1973 was a typographical error and should instead have read 1972), through August 30, 1973, reflecting a period of 365 days, that the Veteran was stationed at Anderson Air Force Base, Guam; assigned to the 19th FMS w/dy 43 FMS.  A performance report dated in May 1974 reflects that from August 30, 1973, through February 4, 1974, the Veteran was stationed at Robins Air Force Base, Georgia; assigned to the 19th FMS.  Finally, a performance report dated in February 1975 reflects that from February 5, 1974, through February 4, 1975, the Veteran was stationed at Kunsan Air Force Base, Korea; assigned to the 8th FMS.

In its April 2013 decision, the Board found that additional development was necessary.  Specifically, the Board found that JSRRC should be contacted concerning the period of time that a performance report indicates the Veteran served in Korea, i.e., from February 5, 1974 to February 4, 1975, for verification of exposure to an herbicide agent.  In addition, the Board found that JSRRC should be contacted to verify whether the 19th Field Maintenance Squadron served in Korea at any point from August 1973 to February 1974, and, if so, whether the Veteran was exposed to herbicide agents as a result  thereof.  

In July 2016, the Defense Personnel Records Information Retrieval System (DPRIS), reported that they "researched the January [through] December 1974 histories submitted by the 8th Tactical Fighter Wing (8th TFW), the higher headquarters of the 8th FMS.  The histories document that during the period of March [and] April 1974, the 8th FMS and 8th TFW were stationed at Ubon Royal Thai Air Force Base (RTAFB), Thailand.  The histories also document that on September 16, 1974, the 8th TFW initiated operations from its new home base at Kunsan Air Base, Korea.  However, the history does not document any duties performed by the 8th FMS on, around, or near the Demilitarized Zone (DMZ).  In addition, the history does not document unit personnel being exposed to Agent Orange or other tactical herbicides while performing their daily duties."  

In this case, the record does not reflect any attempt to verify whether the 19th Field Maintenance Squadron served in Korea at any point from August 1973 to February 1974.  As noted above, a separation record prepared in April 1975 indicates that the Veteran was assigned as squadron aircrew systems repairman in Kunsan, Korea, effective July 24, 1973.  However, a performance report dated in August 1973 reflects that from August 30, 1972, through August 30, 1973, the Veteran was stationed at Anderson Air Force Base, Guam; assigned to the 19th FMS w/dy 43 FMS.  

Next, the record indicates that, at some point, the Veteran's unit-the 8th FMS-served at Ubon Air Base, Thailand.  VA has established specific procedures for verifying exposure to herbicide agents in Thailand during the Vietnam era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southwest Asia Report: Base Defense in Thailand."  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide agent exposure.

If a Veteran served on a Thailand airbase as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by the Veteran's military occupational specialty ("MOS"), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, i.e., from February 26, 1961, through May 7, 1975.  Id. 

In short, the Board finds that additional development of the Veteran's service in Thailand and Korea is necessary prior to the adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the following development:

a.  Contact the JSRRC, or other relevant source, to verify the Veteran's service in Ubon, Thailand, between February 1974 through September 1974 (i.e., the period of time when the DPRIS response indicates the 8th FMS served in Thailand) with the 8th FMS.  Thereafter, verify whether the Veteran was exposed to herbicide agents while stationed in Thailand as a result thereof. 

b.  Contact the JSRRC, or other relevant source, to verify whether the Veteran was exposed to herbicide agents from February 5, 1974, through February 4, 1975 (i.e., the period of time when performance reports indicates he served with the 8th FMS at Kunsan Air Force Base in Korea).

c.  Contact the JSRRC, or other relevant source, to verify whether the 19th FMS served in Korea, at any point, from August 1973 to February 1974, and, if so, whether the Veteran was exposed to an herbicide agent as a result thereof.

2.  Thereafter, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




